       Case 1:18-cv-01640-BAM Document 61 Filed 12/11/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS WEBSTER,                                  Case No. 1:18-cv-01640-BAM (PC)
12                       Plaintiff,                    ORDER REQUIRING DEFENDANT
                                                       HASKINS TO RESPOND TO PLAINTIFF’S
13           v.                                        MOTION FOR ORDER COMPELLING
                                                       DISCLOSURE OR DISCOVERY BY THE
14    HASKINS,                                         DEFENDANT
15                       Defendant.                    (ECF No. 59)
16                                                     TWENTY-ONE (21) DAY DEADLINE
17

18          Plaintiff Thomas Webster (“Plaintiff”) is a civil detainee proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Individuals detained under

20   California Welfare Institutions Code § 6600 et seq. are civil detainees and are not prisoners

21   within the meaning of the Prison Litigation Reform Act. Page v. Torrey, 201 F.3d 1136, 1140

22   (9th Cir. 2000). This action proceeds against Defendant Haskins for denial of adequate medical

23   care in violation of the Fourteenth Amendment. All parties have consented to Magistrate Judge

24   jurisdiction. (ECF Nos. 22, 37.)

25          Currently before the Court is Plaintiff’s motion for an order compelling disclosure or

26   discovery from Defendant Haskins, filed November 17, 2020. (ECF No. 59.) Pursuant to Local

27   Rule 230(l), Defendant’s opposition or statement of non-opposition was due on or before

28   December 8, 2020. Defendant has not filed a response.
                                                       1
       Case 1:18-cv-01640-BAM Document 61 Filed 12/11/20 Page 2 of 2


 1          The Court finds it appropriate to obtain a response from Defendant regarding the motion.

 2   Accordingly, Defendant Haskins shall file an opposition or statement of non-opposition to

 3   Plaintiff’s motion within twenty-one (21) days from the date of service of this order. Plaintiff’s

 4   reply, if any, is due within seven (7) days from the date of service of Defendant’s response.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     December 11, 2020                          /s/ Barbara   A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
